The collapse of the recent 
Doha talks is deeply troubling. The Doha Development 
Round was the first round of talks to be launched after 
the end of the cold war. 
 Two years after the failed start at Seattle, it was 
launched again two months after 11 September 2001, 
when member countries of the World Trade 
Organization (WTO) felt a strong sense of common 
cause. Since then, however, progress has been 
painfully difficult. I remember WTO Director-General 
Pascal Lamy telling me that not enough countries felt a 
sense of responsibility for the global trading system. 
The recent setback in Geneva means that it will be 
some time before the Doha Development Round can be 
concluded. 
 During the Cold War, the United States and the 
European Union effectively led the global trading 
system of the non-communist world. In 1994, the 
Uruguay Round was finally concluded after United 
States and European negotiators struck a bargain at 
Blair House, much to the unhappiness of many 
countries that felt excluded but went along nonetheless. 
For the Doha Development Agenda, however, a 
number of developing country members were 
determined that this should not happen again.  
  
 
08-53135 10 
 
 Brazil played a leading role in forming the Group 
of Twenty (G-20) coalition of countries, including 
India and China. At the Cancún talks in September 
2003, the G-20 became a grouping whose position 
could not be ignored, altering the traditional dynamics 
of multilateral trade negotiations. When the talks failed 
in July, it was apparently over the issues of agricultural 
safeguards for China and India, but even if a 
compromise over safeguards had been possible, United 
States cotton subsidies, which were next on the agenda, 
would still have been a major sticking point. 
 The failure of the Geneva talks comes at a time 
when the global economy is rapidly slowing down. 
Many of us worry that the downturn will be severe 
because of the collapse of huge asset bubbles inflated 
over many years by loose monetary policies. 
Protectionist pressures will now build up in many 
countries. A rise in trade protectionism could reduce 
global welfare by many billions of dollars. Our 
collective efforts to achieve the Millennium 
Development Goals (MDGs) have become much 
harder. 
 Who takes responsibility for the global trading 
system? Who takes responsibility for the global 
system? While on paper the 153 WTO members make 
decisions by consensus, the reality is that a small group 
of countries has to take the lead to keep the multilateral 
trading system moving in the right direction. On no 
major issue confronting the human family can 
decisions be taken without the major countries taking 
the lead. The challenge of climate change, for example, 
cannot be tackled without the major emitters coming to 
some broad agreement on the way forward. If the Doha 
Round, despite being a positive-sum game, is so 
difficult to conclude, it is hard to be optimistic that a 
United Nations agreement on climate change can be 
negotiated quickly without the exercise of strong 
leadership by the United States, Europe, Russia, China, 
India, Japan and Brazil. If they could not or would not 
exercise such leadership on global trade, can we expect 
them to do so on climate change? 
 The emerging multipolar reality of the twenty-
first century is a fact that we have to face squarely. 
International institutions like the United Nations can 
only function well when we accept that reality and 
work with it. As a small country, Singapore accepts 
that while all countries, big or small, have a single vote 
each, we do not all carry the same weight. Small 
countries need the United Nations and other 
international institutions to protect our interests, and 
we therefore have every interest in making sure that 
those institutions are effective. They can work well 
only if the world’s multipolar reality is taken into 
account. The Forum of Small States, which is an 
informal grouping of more than half the United Nations 
membership, takes a realistic view of global politics 
because that is the only way to secure our own 
interests. 
 Recent developments in the Balkans and 
Caucasus do not bode well for the future. After the 
crimes committed against the Kosovar people in the 
1990s, many countries expressed sympathy and 
supported some form of autonomy for them. However, 
Kosovo’s unilateral declaration of independence in 
February was greeted with a certain discomfort 
because of the precedent it set for other parts of the 
world. I remember Association of Southeast Asian 
Nations (ASEAN) foreign ministers discussing Kosovo 
at our retreat in Singapore in February. While we 
supported autonomy for the Kosovar people, we felt it 
premature to recognize Kosovo’s independence at that 
point in time. There was strong preference for the issue 
to be resolved by the United Nations. 
 Russia’s recent recognition of South Ossetia and 
Abkhazia as independent States is also unsettling. 
Some analysts see it as Russia’s response to western 
support for Kosovo’s independence. While the issue of 
Kosovo and the disputes in South Ossetia and 
Abkhazia are different and should not be directly 
linked, we do have a common concern, which is the 
role of the United Nations in conferring legitimacy on 
new States. If this century is to be peaceful, it is crucial 
that all countries, big and small, abjure violence and 
adhere to the Charter of the United Nations and to the 
international rule of law. 
 The relaxation of tensions across the Taiwan 
Straits in the past few months serves as a positive 
example of how intractable problems from the past can 
be creatively transcended with wisdom, goodwill and 
patience. Sometimes impatience is its own worst 
enemy. After 90 years, the collapse of the Ottoman 
Empire has left some problems still unresolved in parts 
of its former domain. We cannot expect all the issues 
thrown up by the end of the cold war and the break-up 
of the Soviet Union to be quickly overcome. What we 
know is that, without the United Nations setting 
acceptable norms of behaviour, there will be many 
more problems in the world and some of the problems 
 
 
11 08-53135 
 
we now face will become far worse. Universally agreed 
human rights are important precisely because they 
underpin those norms of good behaviour. 
 However, the realpolitik of big Power rivalry 
cannot simply be wished away; indeed, it has been part 
of the human condition for most of our history. 
However, we can confine that rivalry and, by a 
combination of pressures, prevent any Power from 
pushing its claim excessively. International institutions 
like the United Nations play a civilizing role in such 
efforts. International institutions cannot stop big Power 
rivalry, but they can channel it and ensure that the 
common interests of the human family are not 
completely disregarded. 
 For that reason, the smaller countries have a 
strong vested interest in seeing international 
institutions strengthened. The reform of the United 
Nations to take into account the changes in the world 
since the end of the Second World War is an absolute 
necessity; so, too, is reform of the other Bretton Woods 
institutions. Either we reform them to forestall crises or 
we wait for crises to force change upon us. For 
example, if the present global economic downturn is 
the once-in-a-century event Alan Greenspan talked 
about, then bringing China and India into the Group of 
Eight and making the International Monetary Fund and 
World Bank more representative of the global economy 
today become matters of urgency. 
 We can also make international institutions more 
effective by partnership with regional institutions. 
Every region has its own distinctive characteristics 
which must be taken into account. 
 When Cyclone Nargis hit Myanmar in May, there 
was for many precious days a stand-off between the 
Myanmar Government and the international community 
over the provision of assistance. Western warships 
bearing relief supplies were viewed with suspicion by a 
Government that saw not the supplies but a military 
threat. It was absurd that such suspicions got in the 
way of soldiers helping cyclone victims in the 
Irrawaddy Delta. ASEAN had to step in and build a 
bridge of trust between the Myanmar Government and 
the international community. A tripartite organization 
involving the United Nations, ASEAN and the 
Myanmar Government worked effectively day by day 
to overcome problems on the ground and ensure that 
international aid reached the furthest corners of the 
affected area. That prevented a second wave of deaths 
from hunger or disease. ASEAN on its own did not 
have the capabilities to help Myanmar in a major way, 
but ASEAN working together with the United Nations 
and other international agencies was able to make a 
huge difference.  
 With globalization, there has been a 
mushrooming of regional institutions around the world. 
Some have come to play useful roles in fostering 
regional peace and development. The United Nations 
and other international agencies can multiply their 
effectiveness by working closely with such regional 
institutions. 
 While international and regional institutions can 
provide a more conducive environment, the key to a 
country’s development is its own good governance. 
Because every country has its own unique history, 
there is no universal model of development applicable 
to all countries. Every country must find its own road 
to the future. 
 At the closing of the Olympic Games in Beijing, 
the President of the International Olympic Committee, 
Jacques Rogge, described China’s hosting of the 
Games as truly exceptional. Indeed, from beginning to 
end, the organization was superb — from the 
spectacular opening ceremony to the hospitality 
extended to individual delegations. Everyone was 
impressed, and rightly so. That was a Chinese dream 
come true, and the world doffed its hat to the 
achievement of the Chinese people. Thirty years ago, 
all that would have been inconceivable, even to the 
Chinese themselves. What has changed? Good 
governance and the right policies in place have 
unleashed the natural talents of over a billion people.  
 India, with a different history and political 
system, is also making remarkable progress. Here 
again, the right policies, introduced less than 20 years 
ago, have made a profound difference. Indeed, across 
all of Asia, from the Bering Straits to the Gulf, an 
ancient continent, encompassing more than half the 
world’s population, is stirring again. Although highly 
diverse, the countries of Asia are being reconnected by 
a new East-West trade in a new age of globalization. To 
be sure, not all are doing well. Among those that are, 
and they are many, a recent report by the Commission 
on Growth and Development, chaired by Nobel 
laureate Michael Spence, identified effective 
government as a critical factor. In a surprising 
departure from Western conventional wisdom, the 
  
 
08-53135 12 
 
report did not see democracy as either a necessary or a 
sufficient condition, at least not in the initial phase of 
economic take-off. 
 That is an important insight which can help the 
work of international and regional institutions in 
promoting national development. If we set as our 
objective the promotion of democracy, the reaction 
among many countries will instinctively be negative. 
However, if we set as our objective the promotion of 
effective government, our task will be much easier. Let 
each country, after having achieved a certain level of 
development, then evolve the form of democracy best 
suited to its culture and history. In a recent speech, 
President of the World Bank Robert Zoellick hit it on 
the head when he emphasized that the strategic centre 
of gravity is to build legitimacy through good and 
effective governance. 
 However, for development to take place, there 
must be peace. Without continuing peace in Asia, we 
will not be able to realize the promise of this century. 
The thoughtful manner in which the United States is 
managing its strategic relationship with a rising China 
and India is of decisive importance. It is rare in history 
for new Powers to emerge without conflict. China and 
India are becoming responsible stakeholders in the 
global system. That many of the sons and daughters of 
Chinese and Indian leaders choose to study in 
American universities gives us reason to be cautiously 
optimistic about the future of Asia. 
 We cannot stop rivalry among the big Powers, but 
we can limit the harm that rivalry does to smaller 
countries. In fact, smaller countries can turn the 
emerging multipolarity to advantage if we combine our 
strengths in regional and international institutions. 
Among those, the most important is, of course, the 
United Nations. 
 We still need global leadership, but it has to be by 
a new concert of big Powers going beyond the United 
States, Europe and Japan. It has to be a new kind of 
leadership exercised in a transparent manner through 
both hard and soft power, and preferably through 
regional and international institutions. Writing about 
the Beijing Olympics in The Wall Street Journal on 
26 August, Tony Blair said: “The truth is that nothing 
in the twenty-first century will work well without 
China’s full engagement”. The same can be said of 
Russia, India and Brazil. While the United States will 
long remain dominant, a more inclusive global 
arrangement will make this a better and safer world for 
all of us. 